Citation Nr: 9914227	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than May 23, 1996, 
for a grant of service connection and the assignment of a 30 
percent disability evaluation for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The veteran had active service from September 1969 to 
August 1971 and from December 1990 to August 1991. 


FINDINGS OF FACT

1.  In a May 20, 1993 rating decision, the RO denied the 
veteran service connection for PTSD and, on June 28, 1993, 
the RO notified the veteran of such denial, via 
correspondence to his last address of record.  However, as 
the veteran failed to timely appeal the May 1993 rating 
decision, such decision became final.

2.  On May 23, 1996, the veteran reopened his claim for 
service connection for PTSD and, in an October 1996 rating 
decision, the RO awarded the veteran service connection and a 
30 percent disability evaluation for PTSD effective May 23, 
1996.

3.  The earliest evidence of record showing that the veteran 
suffered from PTSD symptomatology dates back to December 
1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 1996, 
for the grant of service connection and the assignment of a 
30 percent disability evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in a May 20, 1993 rating decision, the RO 
denied the veteran service connection for PTSD and, on June 
28, 1993, the RO notified the veteran of such denial, via 
correspondence to his last address of record.  Subsequently, 
on May 23, 1996, the veteran reopened his claim for service 
connection for PTSD and, in an October 1996 rating decision, 
the RO awarded the veteran service connection for PTSD 
effective May 29, 1996.  Subsequently, in a December 1997 
rating decision, the effective date of the veteran's award 
was changed to May 23, 1996, which is the actual date of 
receipt of the veteran's statement reopening his claim for 
service connection for PTSD.

At present, the veteran contends that the evidence shows he 
first presented evidence of PTSD symptomatology in December 
1992, and thus, his award of service connection and a 30 
percent disability evaluation for PTSD should be effective as 
of December 1992.  In the alternative, during his June 1997 
appeal hearing at the RO, he contended that, as he did not 
receive notice of the May 1993 rating decision denying his 
original claim for service connection for PTSD, his award of 
service connection should be effective May 1993, which is the 
date of his original claim.

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

With respect to the veteran's contention that his award of 
service connection should have an effective date of May 1993 
because he did not receive notice of the May 1993 rating 
decision denying his original claim for service connection 
for PTSD, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") requires only that the VA mail a notice, and 
then the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  The notice must be to the "latest address then of 
record."  Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).   
A statement of non-receipt is not the type of "clear 
evidence" to the contrary which is sufficient to rebut the 
presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).

As such, the Board finds that, as the record is devoid of any 
evidence showing that the veteran and/or his representative 
attempted to contact the VA prior to May 23, 1996 with 
respect to the RO's May 1993 denial of his original claim of 
service connection for PTSD, the presumption of regularity 
established by the Court in Ashley, supra, is for application 
in this case, and thus, the May 1993 rating decision is 
deemed to be a final decision.  See generally 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).  Furthermore, given that the May 1993 rating decision 
is a final decision, the Board finds that May 23, 1996, the 
date the veteran reopened his claim, is the applicable "date 
of claim" in this case.  See 38 C.F.R. § 3.400 (b)(2)(i). 

As to the evidence of record, records from the St. Anthony 
Regional Hospital and Nursing Home dated from August 1992 to 
February 1995, along with hospitalization records from T. R. 
Liautaud, D.O., show the veteran was hospitalized from 
December 15, 1992 to December 23, 1992 for adjustment 
disorder with mixed emotional features and mild PTSD symptoms 
including increased startle effect and guilt.  And, records 
from the Carroll Psychiatry dated from January 1993 to May 
1995, and VA examination reports dated March 1993, August 
1996, and April 1997 reveal the veteran was diagnosed and 
treated for various psychiatric disorders, including PTSD.  
Therefore, after a review of the evidence of record, the 
Board finds that, as the earliest evidence of record showing 
the veteran presented evidence of PTSD symptomatology is 
dated December 15, 1992, such date is the date the veteran's 
entitlement to service connection for PTSD arose.  See 38 
C.F.R. § 3.400 (b)(2)(i). 

Furthermore, the Board finds that, given that the veteran did 
not submit a claim for benefits within one year of his 
separation from service, the governing legal authority, as 
cited above, provides that the earliest effective date 
assignable for each grant in question is the later of the 
date of receipt of claim or the date entitlement arose. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  And in this 
case, as the later date between December 15, 1992 (the date 
the veteran's entitlement arose) and May 23, 1996 (the date 
of receipt of the veteran's claim), is May 23, 1996, the 
record does not afford any basis for establishing an 
effective date earlier than May 23, 1996 for the veteran's 
award.
 
Therefore, the Board concludes that the preponderance of the 
evidence is against the entitlement to an effective date 
earlier than May 23, 1996, for a grant of service connection 
and the assignment of a 30 percent disability evaluation for 
PTSD.  As such, it follows that the evidence is not in 
relative equipoise so as to provide a basis for favorable 
action under 38 U.S.C.A. § 5107(b).  







ORDER

Entitlement to an effective date earlier than May 23, 1996, 
for a grant of service connection and the assignment of a 30 
percent disability evaluation for PTSD is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

